DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed February 5, 2021, in response to the Office Action of November 5, 2020, is acknowledged and has been entered. Applicants elected without traverse Group III (claims 36 and 37). Claims 1, 3, 5, 6, 9, 16, 17, 36-38, 41, 43-45, 47, 48, 52-55, 58, and 61 are pending. Claims 1, 3, 5, 6, 9, 16, 17, 38, 41, 43-45, 47, 48, 52-55, 58, and 61 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 36 and 37 are currently under prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al (Clinical Cancer Research, 2013, 19:2232-2239); in view of Weber et al (J Clinical Oncology, 2013, 31:4311-4318); US Patent 8,940,299, Medof et al, previously .
Robert et al teach a method of treating a melanoma patient, the method comprising:
(a) administering to the melanoma patient anti-CTLA-4 immune checkpoint inhibitor antibody ipilimumab;
(b) evaluating the subject after treatment with ipilimumab;
(c) determining that the patient exhibits progressive disease (PD) after initial response to treatment; and
(d) treating the patient with the anti-CTLA-4 checkpoint inhibitor antibody ipilimumab and determining the retreatment results in durable objective responses (abstract; p. 2233, box in 1st column; p. 2233, col. 2, Materials and Methods; Figure 1; Tables 3 and 4; p. 2238, col. 2). 
Robert et al explain their rationale for the clinical study. CTLA-4 is a negative regulator of T cells, which are known to play a critical role in immune surveillance and destruction of tumors. Blocking CTLA-4 with ipilimumab acts to potentiate T-cell-mediated anti-tumor immune responses. A persistent immune activation can lead to the emergence of an altered tumor phenotype by immunoediting or immunosculpting, where tumors can lose an antigen, such as NY-ESO-1 and human leukocyte antigen expression necessary for immune activation, allowing for selection of tumor variants with little or no immunogenicity that may result in tumor responses to immunotherapies decreasing or reversing over time. It is increasingly important therefore, that immune-based treatment approaches are able to augment antitumor immune responses as well 
Robert et al do not teach step (d) further comprises administering a complement inhibitor.
Weber et al, like Robert et al, teach a method of retreating melanoma patients with an immune checkpoint inhibitor after progression, the method comprising:
(a) administering to the melanoma patient anti-CTLA-4 checkpoint inhibitor antibody ipilimumab;
(b) evaluating the subject after treatment with ipilimumab;
(c) determining that the patient exhibits progressive disease (PD) after initial response to treatment; and
(d) treating the patient with checkpoint inhibitor anti-PD-1 antibody nivolumab, wherein patients displayed a clinically meaningful response rate (cohorts 4-6; Table 4; p. 4314, col. 2 to p. 4315, col. 1; p. 4317, col. 1).
Weber et al also teach treating melanoma patients with nivolumab first, determining the patients have PD after initial response, then administering ipilimumab, wherein some of the patients achieved partial responses (cohorts 1 and 3; Table 4; p. 4315, col. 1-2). Weber teach their results support treating patients with a combination or sequencing of nivolumab and ipilimumab (abstract).

Medof et al teach treating melanoma patients with complement inhibitors (col. 1, lines 42-67; col. 6, lines 1-10; col. 7, lines 5 to col. 8, line 20; col. 8, lines 48-55; claims 1-18). Medof et al demonstrate melanoma cells express C3aR and C5aR (Figure 8; col. 6, lines 27-40), and blocking C5a/C3a – C5aR/C3aR interactions with C5aR or C3aR antagonists or antibodies to C5a and C3a reduces proliferation, induces apoptosis, and kills the cancer cells (col. 6, lines 62 to col. 7, line 9). Medof et al demonstrate successfully treating subjects having melanoma with anti-C5a/anti-C3a antibodies, resulting in markedly reduced tumor mass, reduced metastases, and prolonged survival (col. 20, lines 8-44; Figure 13).  Medof et al suggest conjugating the complement antagonist or antibody to antibodies active against cancer and Treg cells including anti-CTLA-4 antibody ipilimumab (MDX-010) (col. 13, line 50 to col. 14, line 9).
Lambris et al also teach treating cancer by administering an inhibitor of C3 or C5a complement, such as antibodies against complement, neutrazumab, eculizumab, pexelizumab, or compstatin and compstatin analogs (col. 2, lines 60 to col. 3, line 55; col. 9, lines 5 to col. 10, line 40; claims 1-12). Lambris et al teach that complement inhibitors can be administered together, sequentially, or concurrently with other anti-in vivo resulted in tumors heavily infiltrated by CD8+ T cells compared to controls. Quantification of infiltrating CD8+ T cells revealed an inverse relationship between the number of infiltrating CD8+ T cells and tumor size, indicating increased infiltrating CD8+ T cells results in reduced tumor growth (Example 4; Figure 4).
Vanneman et al teach motivation to combine immunotherapy and targeted therapies for cancer treatment to inhibit molecular pathways crucial for tumor growth and maintenance and to stimulate host immune responses to effectuate long-lived tumor destruction. Targeted therapies can diminish tumor-mediated immunosuppression by abrogating the production of tumorigenic inflammation and by inhibiting immunosuppressive cell types. Impairing immunosuppression improves 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer a complement inhibitor with the immune checkpoint inhibitor in the method of Robert et al or Weber et al.  One would have been motivated to and have a reasonable expectation of success to because: (1) both immune checkpoint blockade and complement inhibition are demonstrated by the cited references to successfully treat melanoma and serve the same treatment function; (2) Robert et al and Weber et al demonstrate that retreatment of melanoma with immune checkpoint blockade therapy after disease progression is successful; (3) Medof et al and Lambris et al suggest combining complement inhibition therapy with other anti-cancer therapies, wherein Medof et al explicitly suggest combining complement inhibition with anti-CTLA-4 ipilimumab  immune checkpoint blockade therapy; and (4) Vanneman et al suggest advantages of combining immunotherapies to inhibit Treg cells (immune checkpoint blockade) and inhibit MDSCs to treat cancer by stimulating host 

3.	Conclusion: No claim is allowed.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Laura B Goddard/Primary Examiner, Art Unit 1642